DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 8
	“the only” should be changed to: -- an only --
2.	 In Claim 1, line 11
      “the assistance device” should be changed to: -- the electronic assistance device --
3.	 In Claim 1, line 13
	“the voice input” should be changed to: -- the user’s voice input --
4.	 In Claim 1, line 16
	“the recognized voice input” should be changed to: -- the recognized user’s voice input --
5.	 In Claim 2 line 5
	“the last output audio” should be changed to: -- a last output audio --
6.	 In Claim 7, line 7
      “the second assistance application” should be changed to: -- the voice-controlled second assistance application --
7.	 In Claim 7, line 15
	“the recognized voice” should be changed to: -- the recognized user’s voice --
8.	 In Claim 7, lines 15-16
	“the first assistance application and by the second assistance application” should be changed to: -- the voice-controlled first assistance application and by the voice-controlled second assistance application --
9.	 In Claim 8, line 4
		“the respective channel” should be changed to: -- a respective channel --
10.	 In Claim 11, lines 2-3
	“the first assistance application and by the second assistance application” should be changed to: -- the voice-controlled first assistance application and by the voice-controlled second assistance application --
11.	 In Claim 12, line 3
	“the respective output” should be changed to: -- a respective output --
12.	 In Claim 13, lines 3-4
	“the first assistance application” should be changed to: -- the voice-controlled first assistance application --
13.	 In Claim 14, line 7
	“the second assistance application” should be changed to: -- the voice-controlled second assistance application --


Allowable Subject Matter
1.	Claims 1-14 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-14 uniquely identify an electronic assistance device and operational method. 
The closest prior art made of record is Freed et al. (US 9,368,105 B1) in combination with Lan et al. (US 10,685,669 B1).
The cited reference (Freed) teaches wherein natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to allow for multiple operating modes in which different recognition parameters are employed in recognizing wake words that activate the natural language control functionality of a computing device.
The cited reference (Lan) teaches wherein this disclosure describes techniques for identifying a voice-enabled device from a group of voice-enabled devices to respond to a speech utterance of a user. A speech-processing system may receive an audio signal representing the speech utterance captured in an environment of a voice-enabled device, and identify another voice-enabled device located in the environment. The system may analyze the audio signal using a different natural-language-understanding model for each of the voice-enabled devices to identify an intent for each of the voice-enabled devices to respond to the speech utterance. The system may determine confidence scores that the intents are responsive to the speech utterance, and select the intent with the highest confidence score. The system may use the selected intent to generate a command for the corresponding voice-enabled device to respond to the user.
The cited references fails to disclose executing a voice-controlled first assistance application exclusively accepting a first wake-up word and providing a first output audio stream; executing a voice-controlled second assistance application different from the voice- controlled first assistance application, the second assistance application exclusively accepting a second wake-up word and providing a second output audio stream; outputting, via a loudspeaker, the first output audio stream and the second output audio stream; continuously detecting, via a microphone, an ambient sound and providing the detected ambient sound as an input audio stream; recognizing the first wake-up word and the second wake-up word in a user's voice input recognized in the provided input audio stream; and recognizing in the recognized voice input a command word accepted by the first assistance application and by the second assistance application. As a result, and for these reasons, Examiner indicates Claims 1-14 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677